Title: To Thomas Jefferson from Daniel D. Tompkins, 9 February 1809
From: Tompkins, Daniel D.
To: Jefferson, Thomas


                  
                     Sir  
                     
                     Albany February 9th. 1809
                  
                  Pursuant to the request of the Legislature of this State I have the honor to enclose to you certain resolutions adopted by them on the 3d. Instant. 
                  I am, Sir, with respect and esteem Your Ob Sert.
                  
                     Daniel D. Tompkins 
                     
                  
                Enclosure
                                                
                                                    
                            State of New York
                        
                            In Senate January 31st. 1809.
                        
                     Whereas the unjust and multiplied aggressions of the belligerent nations upon our national rights their obstinate refusal to render justice and to listen to the most fair friendly impartial and pacific overtures and their unrelenting perseverance in a system of violence rapacity and insult have rendered it the peculiar and incumbant duty of all good citizens attached to the rights and honor of their country to bury in oblivion all internal differences and to rally round the standard of the government in opposition to the unjust pretensions and atrocious outrages of foreign powers. And whereas in defiance of every dictate of patriotism and every consideration of duty the most unremitted and reprehensible attempts are making with uncommon industry and malignity and by every art of misrepresentation to enfeeble and destroy the exertions of the general government in vindicating our national rights and honor by endeavoring to alienate the affections of the people by opposing the authority of the Laws and by menacing a dismemberment of the Union: And the Legislature deeming it an indispensible obligation at this critical and eventful period to discountenance these daring and factious proceedings and to bear testimony against the insolent encroachments of foreign nations and being fully satisfied that the conduct of the national government has been calculated to secure the resources to preserve the peace to maintain the honor and to promote the interests of this country.
                     Therefore (if the Hon. the Assembly concur herein)
                     Resolved That we repose full confidence in the wisdom patriotism and integrity of the national administration and that we will at every hazard and to the full extent of our faculties support them against the unjust attempts of foreign powers and it a state of peace shall be no longer a state of honor and a continuance of aggressions shall render an appeal to the sword inevitable we pledge our lives and our fortunes in defence of the just rights of our injured country.
                     Resolved That we consider the union of the States as the palladium of our national safety the guarantee of our national prosperity and the pledge of our national glory and that every attempt to violate or sever the ties which bind the confederated states together ought to receive the most pointed reprobation and the most decided abhorrence. And we earnestly exhort the good citizens of this state to be vigilent and active in discountenancing and suppressing all combinations and attempts to evade our violate the Laws to detract from the authority of the government and to impair the stability [of] the Union. And we solemnly conjure them by the sacred principles of Liberty and patriotism to prepare themselves for the crisis which is probably approaching and to be ready to co-operate with each other and with the constituted authorities in resisting and repelling the audacious aggressions of foreign nations.
                     Resolved That his Excellency the Governor be requested to transmit a copy of these resolutions to the President of the United States as the sense of this State and that our Senators and representatives in Congress be and hereby are requested to use every exertion to put the United States in the best condition of defence so that we may be fully prepared to meet the dangers which menace the peace of our Country.
                     By Order
                                                
                            S. Visscher, clk.
                        
                     
                        State of New York
                        
                           In Assembly February 3d. 1809.
                        
                        Resolved That this House do concur with the Honorable the Senate in their preceding resolutions
                        By Order
                                             
                     
                            
                            D Rodman Clk
                        
                  
                        
                    